Citation Nr: 1438637	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-07 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date prior to October 22, 2009, for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970, including combat service in the Republic of Vietnam.  His awards include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that denied entitlement to a TDIU.

The Veteran did not file a notice of disagreement with the August 2008 decision denying entitlement to TDIU.  However, relevant new and material medical evidence was constructively received by VA within one year of this determination.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, VA treatment records dated between August 2008 and August 2009 show Global Assessment of Functioning (GAF) scores of 48.  A GAF score between 41 and 50 reflects an inability to keep a job.  American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  Thus the August 2008 rating decision did not become final and is the proper action on appeal.  38 C.F.R. § 3.156(b) (2013).  In an April 2011 rating decision, the RO granted entitlement to TDIU and assigned an effective date of October 22, 2009.

In May 2013 the Veteran testified before the undersigned Veterans Law Judge via video-conference.


FINDINGS OF FACT

1.  The evidence shows that the Veteran became unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities on May 11, 2008.

2.  The Veteran's claim for a TDIU was received on May 30, 2008, within one year of May 11, 2008.

CONCLUSION OF LAW

The criteria for an effective date of May 11, 2008, for the award of a TDIU are met.  38 U.S.C.A. §§ 1154(a), 5107(b), 5110 (West 2002 & Supp 2013); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

A TDIU may be assigned where the schedular rating is less than total if a veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities.  38 C.F.R. § 4.16(a).

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).

Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

However, an exception is available when the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  

Here, the Veteran testified at his hearing that he retired on May 10, 2008, and a letter from his employer confirms that he retired on that date.  On May 30, 2008, the Veteran filed a TDIU claim.  As discussed in the Introduction, this claim is still pending because the August 2008 decision did not become final.  The evidence shows that the Veteran's entitlement to a TDIU became factually ascertainable on May 11, 2008, the first day following his retirement due to service-connected disabilities.  Because he filed his claim within one year of this date, he may obtain an effective date earlier than the date of the claim.  Gaston.  Thus the Board finds that he is entitled to an effective date of May 11, 2008 for his TDIU.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an effective date of May 11, 2008, for the award of a TDIU is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


